Holmes, J.,
dissenting. I concur in paragraph one of the syllabus which sets forth the law enunciated in Ohio Citizens Bank v. Mills (1989), 45 Ohio St. 3d 153, 543 N.E. 2d 1206, that the provisions of an inter vivos trust shall be governed by the law existing at the time of its creation, unless terms within the instrument are expressly contra. However, with paragraph two of the syllabus, and pertinent portions of the opinion, I must strongly dissent. In such syllabus law, and opinion, the assumed to be dead and buried rule in Shelley’s case rears its head again. The majority, in order to arrive at its ill-conceived conclusion that the adopted child may inherit under the trust provisions here, not only dredges up this anachronistic common-law rule of property, but also misapplies it to personal property, to which this rule was never intended to apply.
The rule as stated in Shelley’s case, Wolfe v. Shelley (C.B. 1579-1581), 1 Coke Rep. 93b, 104a, 76 Eng. Rep. 206, 234, is as follows:
“* * * [I]t is a rule of law that when the ancestor by any gift or conveyance takes an estate of freehold, and in the same gift or conveyance an estate is limited either mediately or immediately to his heirs in fee or in tail; that always in such cases, ‘the heirs’ are words of limitation of the estate, and not words of purchase.” (Emphasis added.)
“Freehold,” as defined in Black’s Law Dictionary (6 Ed. 1990) 665, denotes an estate in land or other real property:
“An estate to be a freehold must possess these * * * qualities: (1) Immobility, that is, the property must be either land or some interest issuing out of or annexed to land * * *.”
In Black’s Law Dictionary, supra, at 1376, the rule in Shelley’s case is referred to as “[i]ntimately connected with the quantity of estate which a tenant may hold in realty * *
The rule in Shelley’s case has been determined by the overwhelming weight of authority throughout the United States not to apply to transfers of personalty. See 1 Simes & Smith, Law of Future Interests (2 Ed. 1956) 398-399, Section 367; 3 Restatement of the Law 2d, Property (1988) 424, Section 30.1, Comment b; 28 American Jurisprudence 2d (1966) 225, Section 114.
Ohio case law has applied the rule in Shelley’s case to conveyances of real property, and with only one exception, i.e., King v. Beck (1843), 12 Ohio 390, the cases have not related to personalty. See McFeely’s Lessee v. Moore’s Heirs (1832), 5 Ohio 465; Armstrong v. Zane (1843), 12 Ohio 287; Pollock v. Speidel (1867), 17 Ohio St. 439; Mack v. Champion (Super. Ct. 1891), 26 W.L.B. 113; Brockschmidt v. Archer (1901), 64 Ohio St. 502, 60 N.E. 623; Akers v. Akron, Canton & Youngstown Ry. Co. (1912), 20 Ohio C.C. (N.S.) 352, 31 Ohio C.D. 354, affirmed (1914), 90 Ohio St. 432, 108 N.E. 1113; Neff v. Abert (1918), 9 Ohio App. 286; Watson v. Watson (1929), 34 Ohio App. 311, 171 N.E. 257.
Specifically, relative to the early case of King v. Beck, supra, the majority has completely misinterpreted the meaning of the holding of that case. The property disposed of by the will in King v. Beck consisted of both real estate and personalty, and the testator utilized the same verbiage for the transfer of both types of property in a common gift. The court did not specifically apply the rule in Shelley’s case to *23the personalty, but only applied a rule of construction of the will stating “* * * the same words of the same sentence of the same bequest, conveying property of both classes, will not receive different meanings from the court.” Id. at 474. It can reasonably be stated that if that case stands for anything, it is only that the rule may be applied to personalty in those instances where the rule has been applied to realty passing under the identical gift. Although there have been no other Ohio cases discussing the point, authors and text writers have been very specific in their conclusion that the rule does not apply to personalty. 1 Simes & Smith, supra, at 398-399; Kales, The Rule in Shelley’s Case Does not Apply to Personal Property (1910), 4 Ill. L. Rev. 639; 35 Ohio Jurisprudence 3d (1982) 423, Deeds, Section 179.
Even the law review note quoted by the majority, Application of the Rule in Shelley’s Case to Gifts of Personal Property (1909), 23 Harv. L. Rev. 51, is not only critical of the basic rule, but is also specifically critical of its application to personal property. In this note is to be found the following: “The direct application of the Rule in Shelley’s Case to gifts of personal property would be impossible. Aside from any argument based upon the much controverted origin of the rule, and the difference in the rules governing future interests in realty and personalty, the very terms ‘heirs’ and ‘heirs of the body’ are inapplicable to personally.” Id.
The law review note went on to indicate that where some courts have dealt with the application of the rule to wills devising both realty and personalty in the same gift with language such as “to A for life, remainder ‘to the heirs of his body,’ ” conclusions have been reached that such words passed an absolute interest to A. However, the note points out that:
“Here the Rule in Shelley’s Case is involved, but only incidentally as a preliminary step in the operation of a broader rule, a rule of construction to the effect that where in a bequest of personalty words are used which would pass an estate in tail in realty, the legatee takes an absolute interest. * * * But it has been suggested that this rule of construction should more properly be framed so as to pass an absolute interest in personally only when such words are employed as would, in a devise of really, show an intent to give an estate tail. And such is the tendency of the modern decisions. In accordance with this suggestion, whatever may be the form of language used in subsequent limitations, an intent on the part of the testator to restrict the first taker to a life estate in personalty should be effectuated, even though the arbitrary Rule of Shelley’s Case would give an estate tail by the same limitations in realty. * * * But as the rule thus applied has been held to yield to a contrary intent on the part of the testator, it is plainly used as a mere rule of construction. And to borrow in this way an arbitrary rule of law the object of which, it may be said, is to defeat intention, for use as a test in the determinations of such intent is fantastic. Accordingly, the more recent English authorities and several jurisdictions in this country are opposed to such an application of the rule. Nor should the circumstance sometimes relied upon, that realty and personalty are disposed of in the same clause, make a difference; for it has long been held that the same words when used in connection with [a] different subject may bear different constructions.” (Emphasis sic.) Id. at 52-53.
The law as pronounced in King v. Beck (1843), supra, was not of long *24standing. This court in what, at that time, was an unusual move, accepted the case for review of its prior determination, and upon reconsideration of the major issue presented, completely rejected the application of the rule in Shelley’s case, and construed the terms of the will as indicating that the intention of the testator was to convey the property, both real and personal, to his son for life and then to the son’s children of blood relationship. See King v. Beck (1846), 15 Ohio 559.
This court, in arriving at its judgment in King v. Beck (1846), supra, had some less than laudatory commentary regarding the rule generally, and specifically noted that any application of the rule be limited to specific instances where the words of the will would reasonably require such application. The court stated:
“We must not start out with the presumption that it was the design of the testator to create an estate tail, and construe the words of the will to effect that object. That was only a family law in England, designed to build up families, cheat creditors, and prevent forfeitures; and is in nowise consistent with the spirit and genius of our own government and laws, or the habits and feelings of our people. Our statute forbids it, and such, I believe, is the case in all, or very nearly all the states in this Union. Nor is there with us any disposition to strain a point to bring a case within the operation of the rule in Shelley’s case — a rule which had its origin in feudal tenure, and was first adopted to secure to the lords the profits and perquisites incident to inheritances; and, as an afterthought, the additional reason that it was necessary to prevent an abeyance of the fee. It is at best a mere artificial technicality; and just in proportion as it lacks reason, it appears to have won upon the affections of the profession. In its simplicity it possesses some sense, and to that extent we have adopted it as a rule of property in Ohio. But it is the high and imperative duty of this court to conform its judicial decisions, where we attempt to walk by the light of precedent from another country, to the nature of our own government and free institutions.
“Throwing aside, then, all presumptions in favor of estate tail, and all peculiar affection for the rule in Shelley’s case, and attempting to arrive at the intention of the testator from the language employed and the nature of the devises contained in the will, what must we say was the intention of the testator?” Id. at 563-564.
Therefore, because the rule in Shelley’s case would not apply, even if it had not been abolished, the law in effect at the time of the creation of the Sallie Perkins trust concerning the rights of adopted children governs the intent of the settlor" of a trust with regard to distributions. The law in 1931 mandated that adopted children be excluded from distributions specifically limited to heirs of the body of the adopting parent and, thus, for this reason, also, appellants are not entitled to distributions from the trust.
Based upon the foregoing reasoning, I would affirm the judgment of the court of appeals.
Moyer, C.J., concurs in the foregoing dissenting opinion.